i
                                                          ,S OF TEXAS
                                                          lS 78711      (rii
             ] .;. ••'opF'iciAL BtJSINESS
                      STATE OF TEXAS"                                    PITMEV BOWES



                  PENALTY FOR           ^                               $ 00.2S5
                                                                         NOV 1 S 2014
11/10/2014        PWVATE USE        ;                &j M^LeJfROM 2^000^7^01
                                                                      •82,433-01
STIERS, DONALD CHASE Tr.-Ct No 1
and presented to the Court.         „       „ „ ,.                   Abe| Acosta) clerk
                                                                                r***""

                              DONALD CHA|eSIiB»©-^*


                                                -^4^^'SOFFICE
                                                                                         »***&**